IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40033
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JOSE MARIO BALLESTEROS,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-95-CR-102-1
                       - - - - - - - - - -
                        February 18, 1997

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Mario Ballesteros appeals his guilty-plea conviction

and sentence for possession with intent to distribute marijuana,

in violation of 21 U.S.C. § 841.   He argues that the district

court erred in refusing to order that his sentence run

concurrently to an undischarged term of imprisonment under

U.S.S.G. § 5G1.3(b).

     The district court did not err in refusing to order that

Ballesteros’ sentence run concurrently to his undischarged term

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40033
                               - 2 -

of imprisonment.   See United States v. Wittie, 25 F.3d 250, 260

(5th Cir. 1994), aff’d, 115 S. Ct. 2199 (1995).

     AFFIRMED.